Exhibit 10.4

Gannett Co., Inc.

Executive Severance Plan

1. Purpose of Plan. The purpose of this Gannett Co., Inc. Executive Severance
Plan (this “Plan”) is to provide individuals who are designated as participants
in the Plan by the Executive Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) severance benefits in the event
of certain involuntary terminations of employment.

2. Certain Defined Terms. Certain terms used herein have the definitions given
to them in the first place in which they are used, and all other defined terms
have the meanings set forth below in this Section 2.

 

  (a) “Annual Base Salary” means a Participant’s regular rate of annual base
salary as in effect immediately preceding such Participant’s Qualifying
Termination.

 

  (b) “Cause” means a termination of a Participant’s employment following the
occurrence of any of the following events, each of which shall constitute a
“Cause” for such termination:

 

  (i) embezzlement, fraud, misappropriation of funds, breach of fiduciary duty
or other act of material dishonesty committed by a Participant or at his or her
direction;

 

  (ii) failure by a Participant to perform adequately the duties of his or her
position, as a result of neglect or refusal, that he or she does not remedy
within thirty (30) days after receipt of written notice from the Company;

 

  (iii) violation of the Company’s employment policies by a Participant;

 

  (iv) conviction of, or plea of guilty or nolo contendere by a Participant to a
felony or any crime involving moral turpitude; or

 

  (v) found by a court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission to have violated any Federal or State
securities law.

 

  (c)

“Qualifying Termination” means an involuntary termination of a Participant’s
employment by the Company (other than for Cause). Any determination as to
whether a termination is a Qualifying Termination shall be made in the
reasonable, good faith discretion of the Committee. In no event shall a
Participant’s voluntary termination or a termination due to a Participant’s
death or disability constitute a Qualifying Termination under this
Plan. Additionally, a Qualifying Termination shall not occur if the



--------------------------------------------------------------------------------

  Participant’s employment is terminated in connection with a restructuring,
reorganization, redundancy, merger, acquisition, sale, spinoff, outsourcing,
transfer, or other similar condition or transaction, in such circumstances where
the Participant is offered employment by the Company, a successor organization
or any other entity with an Annual Base Salary that is not materially less than
that paid to the Participant prior to such change. The Company shall provide
written notice of the Qualifying Termination, and the date of a Qualifying
Termination shall be the Participant’s separation from service with the Company
in accordance with the notice.

 

  (d) “Severance Multiple” means (i) with respect to the President and Chief
Executive Officer of the Company, three (3); and (ii) for other Participants the
“Severance Multiplier” shall be either two (2) or one (1) as assigned to the
Participant by the Board or the Committee.

3. Eligible Employees. This Plan shall apply solely with respect to the
Company’s executives who are designated by the Board or the Committee as
participants (the employees covered by this Plan, the
“Participants”). Designation as a Participant shall be effective as of the date
of such Board or Committee action. The Committee and the Board reserve the right
to add new Participants or terminate the participation of a Participant at any
time and in its sole discretion; provided that a Participant will not be removed
from participation in the Plan without at least six (6) months advance notice.

4. Term of the Plan. This Plan shall be effective commencing on July 28, 2015,
and shall continue until the Committee terminates the Plan; provided, that the
termination of the Plan shall not affect any unsatisfied obligations under this
Plan that have arisen prior to the termination with respect to Participants who
have received notice of a Qualifying Termination prior to the termination.

5. Administration of the Plan. This Plan shall be administered by the
Committee. All actions taken and all determinations by the Committee shall be
final and binding on all persons claiming any interest in or under this Plan.

6. Amendment or Termination of Plan. Following the Effective Date, the Committee
and the Board reserve the right to amend or terminate the Plan at any time;
provided that the termination or amendment of this Plan shall not affect any
obligations under this Plan that have arisen prior to the date of such amendment
or termination and no reduction in the benefits under this Plan through a plan
amendment or plan termination shall become effective unless the Company provides
at least six (6) months advance written notice to the affected Participants.

7. Benefits under this Plan. Upon a Qualifying Termination, a Participant shall,
subject to the terms and conditions of this Plan including Section 8, be
entitled to receive a severance payment (the “Severance Amount”) equal to
(a) the Participant’s Severance Multiple, multiplied by (b) the Participant’s
Annual Base Salary. In addition, a Participant shall be paid in accordance with
normal payroll practices all earned but unpaid compensation, accrued vacation,

 

2



--------------------------------------------------------------------------------

accrued but unreimbursed expenses required to be reimbursed through the date of
termination and a prorated portion of the Participant’s annual bonus for the
fiscal year in which the Participant is terminated based on actual performance
and paid at the time that annual bonuses are paid to similarly situated
executives (the “Accrued Obligations”). Notwithstanding the foregoing, in the
event that a Participant experiences a Qualifying Termination under
circumstances that entitle the Participant to compensation and benefits under
the Gannett Co., Inc. 2015 Transitional Compensation Plan or the Gannett
Co., Inc. 2015 Change in Control Severance Plan (collectively, the “Transitional
Plans”), the Participant shall receive compensation and benefits under the
Transitional Plans and not under this Plan.

8. Release Requirement. A Participant shall not be entitled to the Severance
Amount unless the Participant has signed and not revoked, within thirty
(30) days after the date of such Participant’s Qualifying Termination, a release
and covenant agreement substantially in the form attached hereto as Exhibit A
(the “Release and Restrictive Covenant Agreement”).

9. Timing and Form of Payment of Severance Amount. Subject to the Release and
Restrictive Covenant Agreement becoming effective no later than the thirtieth
(30th) day after the date on which a Participant’s Qualifying Termination
occurs, the Severance Amount shall be payable in a lump sum on the thirtieth
(30th) day after the date of the Participant’s Qualifying Termination.

10. No Mitigation/Offset. A Participant shall not be required to mitigate
damages or the amount of any payment provided for under this Plan by seeking
other employment or otherwise, nor shall any payments hereunder be subject to
offset in respect of any claims that the Company may have against a Participant,
nor shall the amount of any payment provided for under this Plan be reduced by
any compensation earned as a result of such Participant’s employment with
another employer.

11. Legal Expenses. If, with respect to any alleged failure by the Company to
comply with the terms of this Plan, a Participant institutes or responds to
legal action to assert or defend the validity of, enforce his or her rights
under, or recover damages for breach of the terms of this Plan or, following
termination of employment, the Release and Restrictive Covenant Agreement, and
thereafter the Company is found in a judgment no longer subject to review or
appeal to have breached this Plan or, following termination of employment, the
Release and Restrictive Covenant Agreement in any material respect, then the
Company shall indemnify the Participant for his or her reasonable attorneys’
fees and costs in connection with such legal action.

12. Severability; Waiver. If any provision of this Plan or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Plan which can be given
effect without the invalid or unenforceable provision, and to this end the
provisions of this Plan are to be severable. No waiver by either party of any
breach by the other party of any provision or conditions of this Plan shall be
deemed to be a waiver of any other provision or condition at the same or any
prior or subsequent time.

13. Employment Status. This Plan does not constitute a contract of employment or

 

3



--------------------------------------------------------------------------------

impose on a Participant or the Company or its subsidiaries any obligation to
retain the Participant as an employee or change the status of such Participant’s
employment to anything other than “at will”. The Company reserves the right to
terminate a Participant for any or no reason at its convenience.

14. Tax Withholdings. The Company may withhold from any payments due to a
Participant hereunder, such amounts as the Company may determine are required to
be withheld under applicable federal, state and local tax laws.

15. Section 409A.

 

  (a) General. It is intended that payments and benefits made or provided under
this Plan shall not result in penalty taxes or accelerated taxation pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Plan shall be interpreted and administered in accordance with that
intent. If any provision of the Plan would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended so as to
avoid the conflict. Any payments that qualify for the “short-term deferral”
exception, the separation pay exception or another exception under Section 409A
of the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Plan shall be treated as a
separate payment of compensation for purposes of applying the exclusion under
Section 409A of the Code for short-term deferral amounts, the separation pay
exception or any other exception or exclusion under Section 409A of the Code. In
no event may a Participant, directly or indirectly, designate the calendar year
of any payment under this Plan. Despite any contrary provision of this Plan, any
references to termination of employment or date of termination shall mean and
refer to the date of a Participant’s “separation from service,” as that term is
defined in Section 409A of the Code and Treasury regulation Section 1.409A-1(h).

 

  (b)

Delay of Payment. Notwithstanding any other provision of this Plan to the
contrary, if a Participant is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the termination date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to a Participant under this Plan
during the six (6)-month period immediately following a Participant’s separation
from service (as determined in accordance with Section 409A of the Code) on
account of a Participant’s separation from service shall be accumulated and paid
to such Participant on the first (1st) business day of the seventh (7th) month
following such Participant’s separation from service (the “Delayed Payment
Date”). If such Participant dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A of the Code shall be paid to

 

4



--------------------------------------------------------------------------------

  the personal representative of such Participant’s estate on the first to occur
of the Delayed Payment Date or thirty (30) calendar days after the date of his
or her death.

 

  (c) Reimbursement and In-Kind Benefits. Notwithstanding anything to the
contrary in this Plan, all reimbursements and in-kind benefits provided under
this Plan that are subject to Section 409A of the Code shall be made in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Participant’s lifetime (or, if longer, through the twentieth
(20th) anniversary of the Effective Date) or during a shorter period of time
specified in this Plan); (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

16. Successors. This Plan shall be binding upon the successors and assigns of
the Company.

17. Governing Law. This Plan shall be governed by and construed under and in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.

 

Dated: July 28, 2015     GANNETT CO., INC.     By:  

/s/ David Harmon

    Name:   David Harmon     Title:   Chief People Officer

 

5



--------------------------------------------------------------------------------

Exhibit 10-4

Exhibit A

Release of Claims and Restrictive Covenant Agreement

This Release of Claims and Restrictive Covenant Agreement (this “Agreement”) is
entered into among [                    ] and Gannett Co., Inc. (the “Company”)
in connection with your separation of employment from the Company in accordance
with the Gannett Co., Inc. Executive Severance Plan (the “Plan”). Capitalized
terms used and not defined herein shall have the meanings provided in the Plan.
The parties agree to the following:

(1) Date of Termination. Your final day as an employee of the Company is
                    , 20         (the “Date of Termination”).

(2) Severance Amount. Provided that you execute this Agreement and that it
becomes effective, on             , 20        , you will receive a lump sum cash
payment in the amount of $                    , less legally-required
withholdings, payable on                     .

(3) Release Deadline. You will receive the benefits described in paragraph 2
above only if you sign this Agreement on or before                     ,
20        . In exchange for and in consideration of the benefits offered to you
by the Company in paragraph 2 above, you agree to the terms of this Agreement.

(4) Release of Claims. You agree that this is a full and complete Release of
Claims. Accordingly, you and the Company agree as follows:

 

  (a) The Release of Claims means that you agree to give up forever any and all
legal claims, or causes of actions, you may have, or think you have, against the
Company, any of its subsidiaries, related or affiliated companies, including any
predecessor or successor entities, and their respective directors, officers, and
employees (collectively, the “Company Parties”). This Release of Claims includes
all legal claims that arose at any time before or at the time you sign this
Agreement; it also includes those legal claims of which you know and are aware,
as well as any legal claims of which you may not know or be aware, including
claims for breach of contract, claims arising out of any employment agreement
you may have or under the Plan, claims of intentional or negligent infliction of
emotional distress, defamation, breach of implied covenant of good faith and
fair dealing, and any other claim arising from, or related to, your employment
by the Company. In addition, the Company Parties agree to give up forever any
and all legal claims, or causes of action, they may have or think they may have
against you, including all legal claims that arose at any time before or at the
time you sign this Agreement, whether known to the Company Parties or not.

Notwithstanding the foregoing, by executing this Release of Claims, (i) you will
not forfeit or release your right to receive your vested benefits under the
Gannett Retirement Plan, the Gannett Co., Inc. 401(k) Savings Plan, the



--------------------------------------------------------------------------------

Gannett Supplemental Retirement Plan, the Gannett Co., Inc. 2015 Omnibus
Incentive Compensation Plan, and the Gannett Co., Inc. Deferred Compensation
Plan (but you will forfeit your right to receive any further severance or annual
bonus award); any rights to indemnification and advancement of expenses under
the Company’s By-laws and/or directors’ and officers’ liability insurance
policies; any other rights under the Plan that are intended to survive a
termination of employment; or any legal claims or causes of action arising out
of actions allegedly taken by the Company after the date of your execution of
this Agreement; and (ii) none of the Company Parties will forfeit or release any
right to recoup compensation under the claw back provisions of under any plan or
policy of the Company or applicable law; any rights under the Plan which are
intended to survive a termination of employment (including, but not limited to,
your restrictive covenant and confidentiality obligations); any claims based on
your fraud or conduct which was committed in bad faith or arising from your
active and deliberate dishonesty; any claims for which you have no rights to
indemnification and advancement of expenses under the Company’s By-laws and/or
directors’ and officers’ liability insurance policies; or any legal claims or
causes of action arising out of actions allegedly taken by you after the date of
your execution of this Agreement. The matters referenced in clauses (i) and
(ii) of this paragraph are referred to as the “Excluded Matters.”

 

  (b) Several laws of the United States and of the Commonwealth of Virginia
create claims for employees in various circumstances. These laws include the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Americans With Disabilities Act, the Genetic Information
Non-discrimination Act, and the Virginia Human Rights Act. Several of these laws
also provide for the award of attorneys’ fees to a successful plaintiff. You
agree that this Release of Claims specifically includes any possible claims
under any of these laws or similar state and federal laws, including any claims
for attorneys’ fees.

 

  (c) By referring to specific laws we do not intend to limit the Release of
Claims to just those laws. All legal claims for money damages, or any other
relief that relate to or are in any way connected with your employment with the
Company or any of its subsidiaries, related or affiliated companies, are
included within this Release of Claims, even if they are not specifically
referred to in this Agreement. The only legal claims that are not covered by
this Release of Claims are the Excluded Matters.

 

  (d) Except for the Excluded Matters, we agree that neither party will say
later that some particular legal claim or claims are not covered by this Release
of Claims because we or you were unaware of the claim or claims, because such
claims were overlooked, or because you or we made an error.

 

2



--------------------------------------------------------------------------------

  (e) We specifically confirm that, as far as you or the Company know, no one
has made any legal claim in any federal, state or local court or government
agency relating to your employment, or the ending of your employment, with the
Company. If, at any time in the future, such a claim is made by you or the
Company, or someone acting on behalf of you or the Company, or by some other
person or a governmental agency, you and the Company agree that each will be
totally and completely barred from recovering any money damages or remedy of any
kind, except in the case of any legal claims or causes of action arising out of
any of the Excluded Matters. This provision is meant to include claims that are
solely or in part on your behalf, or on behalf of the Company, or claims which
you or the Company have or have not authorized.

 

  (f) This Agreement, and the Release of Claims, will not prevent you from
filing any future administrative charges with the United States Equal Employment
Opportunity Commission (“EEOC”) or a state fair employment practices (“FEP”)
agency, nor from participating in or cooperating with the EEOC or a state FEP
agency in any investigation or legal action undertaken by the EEOC or a state
FEP agency. However, this Agreement, and the Release of Claims, does mean that
you may not collect any monetary damages or receive any other remedies from
charges filed with or actions by the EEOC or a state FEP agency.

(5) Restrictive Covenants.

 

  (a) You agree that in consideration for the payments under paragraph 2 above,
for a period of six (6) months after the Date of Termination (the “Restricted
Period”), you will not, without the written consent of the Company, obtain or
seek a position with a Competitor (as defined below) in which you will use or
are likely to use any confidential information or trade secrets of the Company
including, but not limited to, a position in which you would have duties for
such Competitor within the United States that involve Competitive Services (as
defined below) and that are the same or similar to those duties actually
performed by you for the Company.

 

  (b) You understand and agree that the relationship between the Company and
each of its employees constitutes a valuable asset of the Company and may not be
converted to your own use. Accordingly, you hereby agree that during the
Restricted Period, you shall not, directly or indirectly, on your own behalf or
on behalf of another person, solicit or induce any employee of the Company to
terminate his or her employment relationship with the Company or any affiliate
of the Company or to enter into employment with another person or entity. The
foregoing shall not apply to employees who respond to solicitations of
employment directed to the general public or who seek employment at their own
initiative.

 

3



--------------------------------------------------------------------------------

  (c) For purposes of this paragraph 5, “Competitive Services” means the
provision of goods or services that are competitive with any goods or services
offered by the Company as of the date of this Agreement, including, but not
limited to newspapers, non-daily publications, digital, Internet, and other news
and information services, and “Competitor” means any individual or any entity or
enterprise engaged, wholly or in part, in Competitive Services. The parties
acknowledge that the Company may from time to time during the term of this
Agreement change or increase the line of goods or services it provides, and you
agree to amend this Agreement from time to time to include such different or
additional goods and services to the definition of “Competitive Services” for
purposes of this paragraph 5.

 

  (d) You agree that due to your position of trust and confidence the
restrictions contained in this paragraph 5 are reasonable, and the benefits
conferred on you in this Agreement are adequate consideration, and since the
nature of the Company’s business is national in scope, the geographic
restriction herein is reasonable.

 

  (e) You agree that you will not make any statements, oral or written, or cause
or allow to be published in your name, or under any other name, any statements,
interviews, articles, books, web logs, editorials or commentary (oral or
written) that are critical or disparaging of the Company, or any of their
operations, or any of their officers, employees or directors. Likewise, the
Company agrees that it will not make, and will use reasonable efforts to ensure
that directors and officers of the Company do not make, any statements, oral or
written, or cause to be published in the Company’s name, any statements,
interviews, articles, editorials or commentary (oral or written) that are
critical or disparaging of you. It is understood that merely because a personal
statement is made by a Company employee does not mean that it is made “in the
Company’s name”.

 

  (f) You agree that unless duly authorized in writing by the Company, you will
not at any time divulge or use in connection with any business activity any
trade secrets or confidential information first acquired by you during and by
virtue of your employment with the Company.

 

  (g)

You acknowledge that a breach of this paragraph 5 would cause irreparable injury
and damage to the Company which could not be reasonably or adequately
compensated by money damages, and the Company acknowledges that a breach of
paragraph 5(e) would cause irreparable injury and damage to you, which could not
be reasonably or adequately compensated by money damages. Accordingly, each of
you, the Company

 

4



--------------------------------------------------------------------------------

  acknowledges that the remedies of injunction and specific performance shall be
available in the event of such a breach, and the non-breaching party shall be
entitled to money damages, costs and attorneys’ fees, and other legal or
equitable remedies, including an injunction pending trial, without the posting
of bond or other security. Any period of restriction set forth in this paragraph
5 shall be extended for a period of time equal to the duration of any breach or
violation thereof.

 

  (h) In the event of your breach of this paragraph 5, in addition to the
injunctive relief described above, the Company’s remedy shall include the
forfeiture or return to the Company of any payment made or due to you or on your
behalf under paragraph 2 above.

 

  (i) In the event that any provision of this paragraph 5 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this paragraph 5 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.

(6) Cooperation. You agree to fully cooperate and assist the Company in the
defense of any investigations, claims, charges, arbitrations, grievances, or
lawsuits brought against the Company or any of its operations, or any officers,
employees or directors the Company or any of its operations, as to matters of
which you have personal knowledge necessary, in the Company’s judgment, for the
defense of the action. You agree to provide such assistance reasonably
consistent with the requirements of your other obligations and the Company
agrees to pay your reasonable out-of-pocket expenses incurred in connection with
this assistance and such expenses will be paid in accordance with Treasury
Regulation 1.409A-3(i)(1)(iv)(A). The Company agrees to fully cooperate and
assist you in the defense of any third-party claims, charges, arbitrations,
grievances or lawsuits brought against you as a co-defendant with the Company or
any of its operations, officers, employees or directors, except with respect to
any such matters arising out of clause (ii) of the Excluded Matters.

(7) Entire Agreement. You agree that this Agreement contains all of the details
of the agreement between you and the Company with respect to the subject matter
hereof. Nothing has been promised to you, either in some other written document
or orally, by the Company or any of its officers, employees or directors, that
is not included in this Agreement.

(8) No Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of Company
Parties.

(9) Governing Law and Venue. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. The parties agree to submit to
the jurisdiction of the federal and state courts sitting in Delaware, for all
purposes relating to the validity, interpretation, or enforcement of this
Agreement.

 

5



--------------------------------------------------------------------------------

(10) Time to Consider; Effectiveness. Please review this Agreement carefully. We
advise you to talk with an attorney before signing this Agreement. So that you
may have enough opportunity to think about this offer, you may keep this
Agreement for twenty-one (21) days from the date of termination of your
employment. You acknowledge that this Agreement was made in connection with your
participation in the Plan and was available to you both prior to and immediately
at the time of your termination of employment. For that reason you acknowledge
and agree that the twenty-one (21)-day consideration period identified in this
paragraph commenced to run, without any further action by the Company
immediately upon your being advised of the termination of your
employment. Consequently, if you desire to execute this Agreement, you must do
so no later than             , 20        . Should you accept all the terms by
signing this Agreement on or before                     , 20        , you may
nevertheless revoke this Agreement within seven (7) days after signing it by
notifying                      in writing of your revocation. We will provide a
courtesy copy to your attorney, if you retain one to represent you. If you wish
to accept this Agreement, please confirm your acceptance of the terms of the
Agreement by signing the original of this Agreement in the space provided
below. The Agreement will become effective, and its terms will be carried out
beginning on the day following the seven (7)-day revocation period.

(11) Knowing and Voluntary. By signing this Agreement you agree that you have
carefully read this Agreement and understand its terms. You also agree that you
have had a reasonable opportunity to think about your decision, to talk with an
attorney or advisor of your choice, that you have voluntarily signed this
Agreement, and that you fully understand the legal effect of signing this
Agreement.

 

Date:  

 

   

 

      EMPLOYEE Date:  

 

   

 

      GANNETT CO., INC.       By:         Title:  

 

6